



Exhibit 10.9
CIRCOR INTERNATIONAL, INC.
SPECIAL RESTRICTED STOCK UNIT AGREEMENT




Name of Awardee: Participant Name
Awardee Solium Number: XXX
Number of Restricted Stock Units: XXXX
Award Date: March 24, 2020


On March 4, 2020, CIRCOR International, Inc. (the “Company”) determined that, in
order to better align compensation with the Company’s achievement of its
18-month plan communicated in June 2019, the Company will provide a special
award of Restricted Stock Units (“RSUs”). This Award of Restricted Stock Units
is in addition to any Restricted Stock Units you may receive under the normal
annual Long-Term Incentive Program award. The RSUs subject to this Award are
subject to the terms and conditions set forth herein and the CIRCOR
International, Inc. 2019 Stock Option and Incentive Plan (the “Plan”).


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the RSUs will vest on the vesting date shown below, subject to
Awardee’s continued employment with the Company on the vesting date:


Number of        
Restricted Stock Units    Vesting Date
(XXX)    March 4, 2021    
        
        
Except as otherwise specifically provided in a written agreement between the
Company and the Awardee, this Award shall be subject to adjustment in connection
with a Change in Control as provided in Section 14 of the Plan as determined in
the Administrator’s sole discretion. This Award shall not automatically vest
upon a Change in Control.


2.    Payment of Award.


(a)    Each vested RSU entitles Awardee to receive one share of Stock as soon as
practicable following the vesting date for such RSU, and in no event later than
March 15, 2021. The issuance of the shares subject to the RSUs granted in this
Award may not be deferred past March 15, 2021.


(b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.


(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


(d)    Until such time as RSUs have vested pursuant to the terms hereof,
dividend equivalents shall be accrued with respect to each share of Stock
underlying the RSUs such that, upon distribution of such RSUs, all dividend
equivalents so accrued (without interest) shall be paid in cash to Awardee.


3.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary (as
defined in the Plan) is terminated for any reason except as otherwise set forth
in this Section 3, Awardee’s right in any RSUs that are not vested shall
automatically terminate upon the effective date of such termination of
employment or other business relationship with the Company and its Subsidiaries
and such RSUs shall be cancelled as provided within the terms of the Plan and
shall be of no further force and effect.




Page 1 of 5
1" = "1" "DM_US 166084471-6.092607.0011" "" DM_US 166084471-6.092607.0011

--------------------------------------------------------------------------------









a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), all outstanding awards shall
become vested as of the date of death and the Company, not later than 2 1/2
months following the effective date of such termination, shall issue all
outstanding shares of Stock to Awardee’s designated beneficiary or estate
executor.


b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (an individual shall be considered
disabled if such individual qualifies for receipt of long-term disability
benefits under the long-term disability plan then in effect for the Company’s
employees), all outstanding awards shall become vested as of the date of
disability and the Company, not later than 2 1/2 months following the effective
date of such termination, shall issue all outstanding shares of Stock to
Awardee.


c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of Retirement (as defined below), pro-rata vesting of unvested RSUs shall
apply based on the number of days elapsed in the vesting period as of the
retirement date. The Company shall issue such outstanding shares of Stock not
later than 2½ months of the retirement date. For purposes of this Agreement,
“Retirement” means that the Awardee has voluntarily terminated employment with
the Company and its Subsidiaries after having completed at least five years of
service (as determined under the Company’s 401(k) plan) and attained at least
fifty-five (55) years of age and, prior to such employment termination, the
Awardee has: (i) given the Company’s Chief Human Relations Officer (“CHRO”) or
the Awardee’s immediate supervisor at least three months’ prior written notice
(or such shorter period of time approved in writing by the CHRO or your
immediate supervisor) of the intended retirement date and (ii) completed
transition duties and responsibilities as determined by the CHRO and/or the
Awardee’s immediate supervisor during the notice period in a satisfactory
manner, as reasonably determined by either of them.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all unvested RSUs shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Awardee, a termination of
employment for “Cause” shall mean, the occurrence of one or more of the
following: (i) the Awardee is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary, as
determined by the Administrator (as defined by the Plan) in good faith in its
sole discretion; (ii) the Awardee engages in a fraudulent act to the material
damage or prejudice of the Company or any Subsidiary or in conduct or activities
materially damaging to the property, business or reputation of the Company or
any Subsidiary, all as determined by the Administrator in good faith in its sole
discretion; (iii) any material act or omission by the Awardee involving
malfeasance or negligence in the performance of the Awardee’ s duties to the
Company or any Subsidiary to the material detriment of the Company or any
Subsidiary, as determined by the Administrator in good faith in its sole
discretion, which has not been corrected by the Awardee within thirty (30) days
after written notice from the Company of any such act or omission; (iv) failure
by the Awardee to comply in any material respect with any written policies or
directives of the Company as determined by the Administrator in good faith in
its sole discretion, which has not been corrected by the Awardee within ten (10)
days after written notice from the Company of such failure; or (v) material
breach by the Awardee of any non-competition, non-solicitation, confidentiality
or similar agreements between the Awardee and the Company as determined by the
Administrator in good faith in its sole discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of this Award that is not exercisable by time of such termination shall
terminate immediately and be of no further force and effect.






Page 2 of 5
1" = "1" "DM_US 166084471-6.092607.0011" "" DM_US 166084471-6.092607.0011

--------------------------------------------------------------------------------





f) Termination of Employment by Awardee. If the Awardee terminates his or her
employment, this Award shall terminate immediately upon notice by the Awardee of
such termination and be of no further force and effect.


g)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees. Any portion of this Award that is
unvested after the application of this Section 3 shall be cancelled immediately
upon any termination of employment and shall not be exercisable by the Awardee.


4.    Section 409A. Payments under this Agreement are intended to be exempt from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and, accordingly, the terms of this Award Agreement shall be
construed and administered to preserve such exemption.


Neither the Company nor any of its affiliates shall be liable to the Awardee (or
any other individual claiming a benefit through the Awardee) for any tax,
interest, or penalties the Awardee might owe as a result of participation in the
Plan, and the Company and its affiliates shall have no obligation to indemnify
or otherwise protect the Awardee from the obligation to pay any taxes pursuant
to Section 409A of the Code.


5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


7.    Tax Withholding. For CIRCOR employees, the Company is authorized to
satisfy the minimum tax withholding obligation by withholding from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum required tax withholding amount due. The
Awardee may elect, subject to the approval of the Administrator, to satisfy tax
withholding obligations, in whole or in part, by having the Company withhold
such number of Shares elected by the Participant not in excess of the maximum
amount required for federal, state and local tax withholding attributable to the
vesting of this Award and/or the delivery of Shares.


8.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which




Page 3 of 5
1" = "1" "DM_US 166084471-6.092607.0011" "" DM_US 166084471-6.092607.0011

--------------------------------------------------------------------------------





Awardee either (a) has had any management responsibility, (b) has otherwise
provided regular services during his affiliation with Company, or (c) has had
access to confidential or proprietary information; or (2) entice, solicit,
request or advise any employee of the Company to leave the Company’s employment
or to otherwise accept employment (or other affiliation) with any person, firm
or business with which Awardee has an employment or consulting relationship. As
used above, “Customers” means all customers of any such business of the Company.
Notwithstanding the provisions of this paragraph 8, if Awardee is an employee or
resident of a state in which non-compete provisions of the type set forth in
this paragraph 8 are not enforceable, then the non-compete provisions of this
paragraph 8 shall not apply; the non-solicitation provisions of this paragraph
8, however, shall continue to apply. In addition, in the event that a court of
competent jurisdiction determines that any of the restrictions set forth in this
paragraph 8 are impermissible in scope and/or duration, Awardee and the Company
intend that such court shall revise such scope and/or duration as the court
deems reasonable rather than invalidating any such restrictions.
 
9.    Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.
    
10.     Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    Pursuant to the Plan, the Committee may at any time amend or cancel any
outstanding portion of this Award, but no such action may be taken which
adversely affects Awardee's rights under this Agreement without Awardee's
consent.
            
CIRCOR INTERNATIONAL, INC.






                                circor2020special1yea_image3.jpg
[circor2020special1yea_image3.jpg]
By:    
Scott Buckhout
Title: President and CEO    




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.




Date:    
Name:    [Awardee]        






Page 4 of 5
1" = "1" "DM_US 166084471-6.092607.0011" "" DM_US 166084471-6.092607.0011